Citation Nr: 0423954	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.  


REPRESENTATION

Appellant represented by:	K. A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant served in the U.S. Army Reserve, and she had 
active duty for training from October 5 to October 22, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2001, the 
present appeal was denied by the Board; however, the U. S. 
Court of Appeals for Veterans Claims (Court) later vacated 
that decision by the Board and granted a November 2002 Joint 
Motion for Remand by both parties seeking further actions to 
comply with the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In July 
2003, the Board remanded this appeal for further development 
in accordance with the Court's Order of December 2002.  

The issue of entitlement to service connection for a right 
ankle disability is addressed in the REMAND that follows the 
order section of this decision.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The appellant experienced an acute and transitory episode 
of left ankle edema in October 1979 which resolved completely 
without residual disability.  

3.  The appellant does not currently have a chronic left 
ankle disability.  




CONCLUSION OF LAW

Entitlement to service connection for a left ankle disability 
is not established.  38 U.S.C.A. §§ 1131, 1132, 1137 (West 
2002);  38 C.F.R. §§ 3.1(d), 3.6, 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim for service connection for 
a left ankle disability, the information she should provide 
to enable the RO to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence and 
information on her behalf, and the evidence that the 
appellant should submit if she did not desire the RO to 
obtain the evidence on her behalf.  See, e.g., the letters 
addressed to the appellant by the RO or the AMC dated 
January 27, 1999, February 5, 2001, and August 14, 2003.  In 
the latter letter, the AMC specifically informed the 
appellant of the current status of her claim; of what the 
evidence must show in order to support the claim; and of how 
VA would help obtain evidence supporting the claim.  
Moreover, since the appellant has been informed of the 
evidence that would be pertinent to her claim, and she has 
been requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the appellant was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations 
with respect to the claim seeking service connection for a 
left ankle disability.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App., June 24, 2004).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claim pertaining 
to a left ankle disability, and extensive medical records 
have been obtained.  Neither the appellant nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim, and the Board is also unaware of any such outstanding 
evidence or information.  The Board notes that the appellant 
has never specifically contended that she currently has a 
left ankle disability, and that the most recent medical 
examination of the appellant in March 2004 has not disclosed 
the presence of a left ankle disability.  The May 2003 
medical opinion obtained from a private physician also makes 
reference only to a current right ankle disability.  It would 
therefore appear that the current record is complete.  The 
Board is aware of certain evidentiary deficiencies in the 
current record with respect to the claim for service 
connection for a right ankle disability.  However, most of 
the missing medical records appear to pertain to the 
treatment of the right ankle after the postservice injury in 
1988.  In any event, these missing medical records all appear 
to date from before 2000 and thus would not contradict the 
normal findings concerning the left ankle on the most recent 
VA examination in March 2004.  Therefore, the Board is of the 
opinion that there is no reasonable possibility that any 
further development of the record would substantiate the 
claim for service connection for left ankle disability.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I), the Court held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini I further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that, in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the appellant's claim for 
service connection for a left ankle disability on a de novo 
basis following compliance with the notice requirements of 
the VCAA and the implementing regulations.  There is no 
indication or reason to believe that its decision would have 
been different had the claim not been previously adjudicated.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.   

Accordingly, the Board will address the merits of the 
appellant's claim seeking service connection for a left ankle 
disability.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2003). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, the evidence establishes that the 
appellant served on active duty for training from October 5 
to October 22, 1979.  No complaints or abnormal findings 
pertaining to the appellant's ankles were recorded when the 
appellant was initially examined for enlistment in the 
Reserves in January 1979, although a pre-service history of 
thyroid disease was reported at that time.  She was initially 
seen for complaints of painful, swollen ankles on October 9, 
1979, and was quickly placed on limited duty pending further 
medical evaluation.  X-ray studies of both ankles taken at 
this time were interpreted as within normal limits except for 
soft tissue swelling.  The appellant denied having similar 
problems before service, when she admittedly led a sedentary 
life with no strenuous physical activity.  An Entrance 
Physical Standards Board determined that the appellant was 
incapable of active military training because of chronic 
edema and pain in both ankles; and she was recommended for 
discharge from the military as unfit, which was accomplished 
on October 22, 1979, after the appellant declined an 
opportunity to apply for retention in the service despite her 
medical limitations.  

There is no later evidence of an ankle disability until after 
the appellant fell and fractured her right ankle in 1988.  
She currently has traumatic arthritis of the right ankle and 
other postoperative residuals from this postservice injury.  
However, the appellant has never specifically identified any 
current left ankle disability, and the most recent VA medical 
examination of the appellant in March 2004, did not disclose 
the presence of any current left ankle disability.  In fact, 
all reported findings pertaining to the left ankle on the 
March 2004 VA examination were normal.  Likewise, a private 
medical opinion dating from May 2003 refers only to a current 
right ankle disability.  Under these circumstances, the Board 
has concluded that the appellant experienced an acute and 
transitory episode of left ankle edema in 1979 which resolved 
without residual disability once she was separated from 
active duty for training.  In the absence of medical evidence 
of a current left ankle disability, the appeal with respect 
to this issue will be denied.  


ORDER

Service connection for a left ankle disability is denied.  


REMAND

After the most recent remand of this appeal in July 2003, the 
appellant was requested to submit authorization which would 
permit VA to obtain medical records of her treatment at the 
University of Maryland Hospital and from a private physician.  
In response, the appellant submitted, through her attorney, 
copies of the relevant medical records from the named private 
physician.  The appellant was not requested to submit or to 
provide authorization for VA to obtain relevant medical 
records from the District of Columbia (General) Hospital, as 
set forth in the November 2002 Joint Motion to Remand this 
appeal.  The appellant claimed that she was employed at the 
latter facility in 1985-86.  

A review of the record has disclosed to the Board that, at 
various times during the course of this claim, the appellant 
has also referred to medical records from the Church Home 
Hospital (1988); Union Memorial Hospital (1992); Maryland 
General Hospital (1993); E. Bennett, M.D. (1988-99); and 
outpatient treatment records from Kimbrough Army Community 
Hospital (1979-80) as being pertinent to her claim.  It does 
not appear that the RO has satisfied the VCAA duty to notify 
and duty to assist requirements with respect to these medical 
records.  

The medical opinion obtained from a VA physician in March 
2004 is also inadequate since it was based on a review of an 
incomplete record, and it does not comment in any way on the 
May 2003 medical opinion submitted in support of the present 
appeal.  

Accordingly, this appeal is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing her with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking service connection 
for a right ankle disability, to include 
notice that she should submit any 
pertinent evidence in her possession and 
any pertinent medical records from the 
District of Columbia (General) Hospital 
(1985-86); Church Home Hospital (1988); 
Union Memorial Hospital (1992); Maryland 
General Hospital (1993); E. Bennett, M.D. 
(1988-99); and outpatient treatment 
records from Kimbrough Army Community 
Hospital (1979-80).  The RO should also 
inform the appellant that it will assist 
her in obtaining any outstanding records 
pertinent to her claim if she provides 
the required identifying information and 
authorization.

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate evidentiary 
development has been completed, the 
claims file should be returned to the VA 
physician who reviewed it in March 2004 
or to another VA physician with 
appropriate expertise for review and a 
medical opinion as to whether it is at 
least as likely as not that the 
appellant's current left ankle disability 
is etiologically related to her period of 
active duty for training.  The supporting 
rationale for the opinion must be 
provided and address the private medical 
opinion dating from May 2003 and the pre-
service medical history of thyroid 
disease noted on examination of the 
appellant in January 1979.  

5.  The RO should also undertake any 
other development it determines to be 
warranted. 

6.  Then, the RO should readjudicate the 
claim for service connection for a right 
ankle disability on a de novo basis 
without reference to prior adjudications.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



